DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 26 September 2021.  Claims 11, 12, 15, 16, 18-22, 25-30, and 33-36 are pending, wherein claims 33-36 are withdrawn from consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) has been perfected by the filing of an English translation of the priority document.

Claim Objections
The objection to claim 29 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The rejection of claim 14 under 35 USC 112(a) for lacking a written description has been withdrawn in view of the cancellation of the claim.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 11, 12, 15, 16, 18-22, and 25-29 under 35 U.S.C. 102 as being anticipated by Giftakis et al. (US Publication no. 2010/0121215) have been fully considered and are persuasive.  Applicant amended the claims to explicitly recite that the seizure prediction algorithm is implemented using machine learning techniques. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giftakis et al. (US Publication no. 2010/0121215) in view of Carlson et al. (US Publication no. 2010/0280335).  Carlson et al. is relied on to demonstrate machine learning is suitable for seizure prediction algorithms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, 16, 18-22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giftakis et al. (US Publication no. 2010/0121215 – previously cited) in view of Carlson et al. (US Publication no. 2010/0280335).
In regard to claim 11, Giftakis et al. describes an implantable neurostimulation system that implements a seizure detection algorithm to detect patient seizures based on physiological information and provide a stimulation therapy.  Should the seizure detection algorithm fail to adequately predict a seizure, the seizure detection algorithm may be adjusted.  Giftakis et al. teach: an implantable medical device 16 (shown in figure 2) with a detecting unit (sensing module 46), used to detect physiological information relevant to epilepsy seizures (para 39, 40, 66, and 87-92, sensing module senses bioelectrical brain signals to predict/detect seizures); a control unit (processor 40 and memory 42), comprising a processing unit and a memory unit, wherein the memory unit stores a seizure prediction algorithm (i.e., seizure detection algorithm, para 40, 41, 66, and 95), the processing unit is configured to predict epilepsy seizure events in real time by using the seizure prediction algorithm based on the physiological information detected by the detecting unit (para 40, 41, 66, and 96-105), 
Giftakis et al. is considered to substantially describe the invention as claimed, however, does not teach that the seizure prediction algorithm is based on and generated by a machine learning method.  In a system similar to Giftakis et al., Carlson et al. describes algorithm based on machine learning to detect a patient state (para 4).  The machine learning algorithm, referred to in section of Giftakis et al. as the supervised machine learning (SVM), may be applied as a seizure detection algorithm (para 65, 74, 85, 87, 151, 153, 156, 159, 176, 246, and 249).  Thus Carlson et al. demonstrates that seizure detection techniques such as that in Giftakis et al. can be implemented in a 
Moreoever, it has been considered that Carlson et al. may stand alone in rejecting claims 11, 12, 15, 16, 18-22, and 25-29 in view of its disclosure for implementing a seizure detection algorithm based on machine learning.  However, the reference is deficient with respect to the specifics of the communication modes recited by the invention.
In regard to claim 12, the IMD 16 of Giftakis et al. includes a stimulation generator 44 coupled to leads 20A and 20B bearing electrodes 24A-D and 26A-D (para 38).  Giftakis et al. delivers stimulation to the brain, however in the broadest reasonable interpretation the brain site is considered a nerve site.  The stimulation circuit and electrodes are considered capable of nerve stimulation.
In regard to claim 15, the IMD 16 stores stimulation therapy information in memory 42 in a section titled therapy programs 54 (para 73, 95, 117, 123).
In regard to claim 16, Giftakis et al. provides an alert to a user upon detection of a seizure, wherein one example provides for the processor 40 controlling external programmer to generate patient notification (para 96 and 64, 81, 146).
In regard to claim 18, in Giftakis et al. the user may use programmer 14 to initiate adjustment to therapy delivery or adjustment to seizure detection algorithm, and may indicate that seizure therapy delivery is desirable (para 60, 64, 75, and 187).  In view of the functionality afforded by the programmer of Giftakis et al., it is considered that the programmer is capable of operating as claimed.
In regard to claims 19 and 20, the memory of Giftakis et al. is capable of operating in the claimed manner (para 56, 73, 82, 94, 95, 97, 98, 101).
In regard to claim 21, Giftakis et al. include sensors for detection heart rate and body motion (para 34, 37, 49-55, 91, 144).
In regard to claim 22, Giftakis et al. describes an implantable neurostimulation system that implements a seizure detection algorithm to detect patient seizures based on physiological information and provide a stimulation therapy.  Should the seizure detection algorithm fail to adequately predict a seizure, the seizure detection algorithm may be adjusted.  Giftakis et al. teach: obtaining internal data from the implantable medical device, wherein the internal data comprises the physiological information and prediction information regarding a prediction result (para 39, 40, 66, and 87-92, sensing module senses bioelectrical brain signals to predict/detect seizures); obtaining external data associated with the internal data, wherein the external data comprises data from the individual patient and/or a medical care giver and indicates whether an epilepsy seizure event occurs to the individual patient or not (para 64, 65, 70, 79, 102, 103); 
In regard to claim 25, in Giftakis et al. the external data comprises data regarding confirmation or negation of the prediction result obtained by the implantable medical device from the individual patient and/or the medical care giver, and data regarding seizure events that are not predicted by the implantable medical device but recognized by the individual patient and/or the medical care giver (para 64 and 65).
In regard to claims 26 and 27, Giftakis et al. teaches that patient input that indicates whether a target seizure was experienced by patient 12 may provide an additional layer of information that helps generate a useful seizure detection algorithm (para 146). Processor 40 also determines whether patient 12 provided input indicating that a detected seizure (e.g., a notification can be presented to patient 12 via programmer 14) (para 147).  In this manner, Giftakis et al. is considered to collected user input concerning confirmation or negation of seizure prediction.  Giftakis et al. also provides for collecting information regarding seizure events that are recognized by a user and not by the algorithm (para 148).
In regard to claim 28, the IMD 16 of Giftakis et al. includes a stimulation generator 44 coupled to leads 20A and 20B bearing electrodes 24A-D and 26A-D (para 38).  Giftakis et al. delivers stimulation to the brain, however in the broadest reasonable interpretation the brain site is considered a nerve site.  The stimulation circuit and electrodes are considered capable of nerve stimulation.  Further, the IMD 16 stores 
In regard to claim 29, Giftakis et al. is directed to updating the seizure detection algorithm which includes, adjusting, updating, and storing new quantities and parameters from the initial algorithm (para 101-107).  Additionally, Carlson et al. is relied on (see rejection regarding claim 1) to suggest the suitability of implementing a seizure detection algorithm with machine learning techniques.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giftakis et al. (US Publication no. 2010/0121215 – previously cited) in view of Carlson et al. (US Publication no. 2010/0280335), further in view of Schiff et al. (US Publication no. 2009/0172730 – previously cited).
In regard to claim 30, Giftakis et al. in view of Carlson et al. is considered to substantially describe the invention as claimed, however does not teach the machine learning algorithm for updating the seizure prediction algorithm according to steps (a)-(e) as claimed.  Carlson et al. directed to machine learning techniques provides some teaching with training of the machine learning, but does not teach obtaining training data and verification data and customizing the algorithm.  Schiff et al. is relied on to teach techniques of machine learning that obtain training data and verification data, performing machine learning on data to obtain a model, and verifying the model based on verification data (para 76-77).  The techniques of Schiff et al. are considered to demonstrate that the claimed steps are conventional and well-known in machine learning algorithms.  Therefore, modification of the techniques in Giftakis et al. as modificed by Carlson et al. for updating the seizure prediction algorithm to include machine learning techniques such as those in Schiff et al. is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would pertain to the application of a known technique to a known device to yield a predictable improvement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2021